 

Exhibit 10.1

 

CHARTER OF THE AUDIT COMMITTEE
OF
AIXIN LIFE INTERNATIONAL, INC.
Adopted September 21, 2020

 

1. Purpose

 

The Audit Committee (the “Committee”) is a committee of the Board of Directors
(the “Board”) of AiXin Life International, Inc. (the “Company”). Its primary
function is to provide assistance to the Board in fulfilling its oversight
responsibilities with respect to (a) the annual financial information to be
provided to stockholders and filed with the Securities and Exchange Commission
(the “SEC”); (b) the system of internal accounting and financial controls that
management has established; and (c) the independent audit of the Company’s
financial statements.

 

The Committee will have the authority to perform the specific functions
described below. It is the responsibility of the Committee, in performing its
functions, to provide available avenues of communication among the Company’s
independent audit firm (the “Outside Auditors”), the Company’s management and
the Board. The Committee should have a clear understanding with the Outside
Auditors that they must maintain an open relationship with the Committee and
that the ultimate accountability of the Outside Auditors is to the Committee and
to the Board, as representatives of the Company’s stockholders.

 

2. Composition

 

The Committee shall be comprised of such number of directors as may be
determined by the Board; provided, however, that the number of members of the
Committee shall not be fewer than the number required from time to time by
applicable rules of the SEC or any registered securities exchange or national
securities association on which any securities of the Company are listed or
quoted. Each member of the Committee shall:

 

  (a) satisfy the independence and experience requirements of The Nasdaq Capital
Market, Inc. (“Nasdaq”), the listing standards of any other securities exchange
or association on which the Company’s securities are traded and the Securities
Exchange Act of 1934 (the “Exchange Act”), and the rules and regulations of the
SEC adopted thereunder; and

 

  (b) be free from any relationship which, in the opinion of the Board, would
interfere with the exercise of his or her independent judgment as a member of
the Committee, including, but not limited to, participating in the preparation
of the Company’s financial statements at any time during the past three years.

 

All members of the Committee must be able to read and understand fundamental
financial statements (including balance sheets, income statements and cash flow
statements) at the time of their appointment to the Committee, and at least one
member shall have accounting or related financial management expertise that
results in the member’s financial sophistication to the extent that such member
shall qualify to be an “audit committee financial expert” as defined by
applicable SEC Regulations.

 

 

 

 

A majority of the Committee members shall have past employment experience in
finance or accounting, requisite professional certification in accounting, or
any other comparable experience or background which results in such member’s
financial sophistication, including being or having been a chief executive
officer, chief financial officer, or other senior officer with financial
oversight responsibilities or prior service on another company’s audit
committee.

 

One of the members of the Committee will be designated Committee Chair by the
Board and shall hold such office for a period of not more than seven years,
subject to the discretion of a majority of the independent directors of the
Board to allow a member to remain as Committee Chair for such longer time as it
determines to be in the best interest of the Company and its stockholders. The
determination of the “independence” of each Committee member and the designation
of one or more Committee members as an “audit committee financial expert,” shall
be made by the Board.

 

3. Meetings

 

The Committee shall meet at least four times annually and as many additional
times as the Chair or the Committee deems necessary or at the request of the
Outside Auditors. The Committee shall meet in separate executive sessions with
the Chief Financial Officer of the Company, the individuals or consultants
performing the internal audit function, and the Outside Auditors at least once a
year and at other times when considered appropriate.

 

The operations of the Committee shall be subject to the provisions of the
Company’s Articles of Incorporation and By-laws, as each shall be in effect from
time to time. The Committee is authorized and empowered to adopt its own rules
of procedure not inconsistent with (a) any provision of this Charter; (b) any
provision of the Company’s Articles of Incorporation or By-laws, or (c) Colorado
or any other applicable law.

 

Committee members will strive to be present at all meetings of the Committee. As
necessary or desirable, the Committee Chair may request that members of
management, outside legal counsel and the Outside Auditors be present at
Committee meetings and provide information to the Committee. A majority of the
total number of members of the Committee shall constitute a quorum at all
Committee meetings. If a quorum is present, a majority of the members of the
Committee attending that meeting shall be empowered to act on behalf of the
Committee. Minutes shall be kept of each meeting of the Committee.

 

4. Committee Authority and Specific Functions

 

In assisting the Board in its oversight role, the Committee shall have full
access to all books, records, facilities and personnel of the Company and shall
have the authority, to the extent it deems necessary or appropriate, to retain
special legal, accounting or other consultants and approve their retention
terms. The Company shall provide appropriate funding, as determined by the
Committee, for (a) payment of compensation to the Outside Auditors for the
purpose of rendering or issuing an audit report or related work and to any
outside advisors retained by the Committee; (b) payment of compensation to any
special legal, accounting or other consultants retained by the Committee; and
(c) payment of any ordinary administrative expenses of the Committee.

 

2

 

 

In carrying out its responsibilities, the Committee’s policies and procedures
should remain flexible, in order to react appropriately to changing conditions
and to ensure to the Board and the Company’s stockholders that the accounting
and financial reporting practices of the Company are in accordance with all
requirements and are of the highest quality. In carrying out these
responsibilities, the Committee shall, to the extent it deems necessary and
appropriate, perform the following functions:

 

  A. The Committee shall have the sole authority and responsibility to select,
evaluate and, where appropriate, replace the Outside Auditors. The Committee
shall be directly responsible for approving the level of compensation to be paid
to the Outside Auditors and the oversight of the work of the Outside Auditors
(including resolution of disagreements between management and the Outside
Auditors regarding financial reporting) for the purpose of preparing or issuing
an audit report or related work. The Outside Auditors shall report directly to
the Committee.

 

  B. The Committee shall annually review and evaluate the qualifications,
performance and independence of the Outside Auditors’ lead audit partner and
assure rotation of the lead audit partner and reviewing partner to the extent
required by law or applicable regulatory authority, and evaluate the
appropriateness of rotating the independent audit firm, and provide its
conclusions on such matters to the Board. The Committee shall review and approve
the Company’s hiring of current and former employees and owners of the Company’s
current and former Outside Auditors.

 

  C. The Committee shall pre-approve all auditing services and permitted
non-audit services (including the fees and terms thereof) to be performed for
the Company by the Outside Auditors, subject to the de minimis exceptions for
non-audit services described in the Exchange Act. The Committee may form and
delegate authority to subcommittees consisting of one or more members, including
the authority to grant preapprovals of audit and permitted non-audit services,
provided that any decision of a subcommittee to grant preapprovals shall be
presented to the Committee at its next scheduled meeting.

 

  D. On an annual basis, the Committee shall obtain from the Outside Auditors a
written communication delineating all their relationships and professional
services as required by Independence Standards Board current standards. The
Committee shall review with the Outside Auditors the nature and scope of any
disclosed relationships or professional services and take appropriate action, if
necessary, to ensure the continuing independence of the Outside Auditors.

 

  E. The Committee shall meet with the Outside Auditors and management of the
Company to review the scope and general intent of the proposed audit and perform
quarterly and annual reviews for the then current year. The Committee shall note
whether any limitations have been placed on the scope or nature of the Outside
Auditors’ audit procedures and shall also inquire about the cooperation received
by the Outside Auditors from Company personnel during their audit, including
their access to all requested Company records, data and information. At the
conclusion of the annual audit, the Committee shall review such audit, including
any comments or recommendations of the Outside Auditors.

 

3

 

 

  F. The Committee shall review with the Outside Auditors and management the
adequacy and effectiveness of the accounting and internal controls over
financial reporting of the Company and elicit any recommendations for the
improvement of such internal controls or particular areas where new or more
detailed controls or procedures are desirable. At such times as may be required
under applicable laws and regulations, the Committee shall also review and
discuss with management and the Outside Auditors (a) any annual report prepared
by management with respect to the Company’s internal control over financial
reporting and (b) any attestation report pertaining thereto delivered by the
Outside Auditors. The Committee shall also obtain from the Outside Auditors
periodic assurances that the Outside Auditors are in compliance with all
provisions of applicable law which require the Outside Auditors, if the Outside
Auditors detect or become aware of any illegal act, to determine that the
Committee has been informed and to provide a report to the Committee if the
Outside Auditors have reached specified conclusions with respect to such illegal
acts.

 

  G. The Committee shall discuss in advance with management the Company’s
practices with respect to the types of information to be disclosed and the types
of presentations to be made in earnings press releases, including the use of pro
forma or “adjusted” non-GAAP information (if any), and financial information and
earnings guidance, and shall also discuss with management and the Outside
Auditors the effect of off-balance sheet structures, if any.

 

  H. The Committee shall review and discuss the quarterly financial statements
with management and the Outside Auditors prior to the filing of each quarterly
report on Form 10-Q (and prior to the press release of results if possible) to
determine that the Outside Auditors do not take exception to the disclosure and
content of the financial statements, and shall also discuss any other matters
required to be communicated to the Committee by the Outside Auditors under
generally accepted accounting standards. The Committee shall review and discuss
with management and the Outside Auditors the financial statements to be included
in the Company’s annual report under the Exchange Act, to determine that the
Outside Auditors are satisfied with the disclosure and content thereof. The
Committee shall also review and discuss with management and the Outside
Auditors: (a) the results of their analysis of significant financial reporting
issues and practices including changes in, or adoptions of accounting principles
and disclosure practices; (b) the Outside Auditors’ judgment about the quality,
not just the acceptability, of accounting principles and the clarity of the
financial disclosure practices used or proposed to be used, and particularly,
the degree of aggressiveness or conservatism of the Company’s accounting
principles and underlying estimates, and other significant decisions made in
preparing the financial statements; (c) any matters required to be communicated
to the Committee by the Outside Auditors under generally accepted auditing
standards; and (d) any other reports of the Outside Auditors required by law or
professional auditing standards, including reports on: (i) critical accounting
policies and practices used in preparing the financial statements; (ii)
alternative treatments of financial information discussed with management,
ramifications of such alternative disclosures and treatments, and the treatment
preferred by the Outside Auditors; and (iii) other significant written
communications between the Outside Auditors and Company management, such as any
management letter issued or proposed to be issued, and a schedule of unadjusted
differences, if any.

 

4

 

 

  I. The Committee must be satisfied that adequate procedures are in place for
the review of the Company’s disclosure (whether in filings with the SEC, press
releases or other published documents) of financial information derived or
extracted from the Company’s financial statements. The Committee shall consider
whether the information contained in these documents is consistent with the
information contained in the financial statements.

 

  J. The Committee shall review disclosures, if any, made by the Company’s Chief
Executive Officer and Chief Financial Officer during their certification process
for the Company’s periodic reports regarding: (a) all significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to affect adversely the
Company’s ability to record, process, summarize and report financial
information; and (b) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal controls
over financial reporting.

 

  K. The Committee shall prepare and publish a Committee report for inclusion in
the Company’s annual proxy statement and provide any additional disclosures in
the proxy statement or the Company’s annual report as required under the rules
of the Exchange Act or as may be required to be made under the rules and
regulations of the SEC or Nasdaq.

 

  L. The Committee shall discuss with the Outside Auditors the quality of the
Company’s financial and accounting personnel and shall also elicit the comments
of management regarding the responsiveness of the Outside Auditors to the
Company’s needs.

 

  M. The Committee shall review and approve any “related party” transactions (as
defined in SEC regulations) involving the Company and officers, directors or
stockholders beneficially owning more than 5% of any class of equity security of
the Company.

 

  N. Generally as part of its review of the annual financial statements, the
Committee shall have access to and receive oral reports, if desired, from the
Company’s outside counsel concerning legal and regulatory matters that may have
a material impact on the financial statements.

 

5

 

 

  O. The Committee shall consider such other matters in relation to the
financial affair of the Company and in relation to the audit of the Company’s
financial statements as the Committee may, in its discretion, determine to be
advisable and shall perform any other duties consistent with this Charter, the
Company’s Articles of Incorporation, By-laws and governing laws as the Committee
or the Board deems necessary.

 

  P. The Committee shall obtain the Board’s approval of this Charter, review and
reassess the adequacy of this Charter annually and recommend any proposed
changes to the Board for approval.

 

  Q. The Committee shall annually review the Committee’s own performance and
present a report to the Board of the performance evaluation of the Committee.

 

5. Receipt and Treatment of Complaints

 

The Committee shall establish and oversee procedures for the receipt, retention,
and treatment of complaints received by the Company regarding accounting,
internal accounting controls, auditing or other matters, and for the
confidential or anonymous submission by employees of the Company of concerns
regarding questionable accounting, auditing or other matters.

 

6. Limitation of Committee’s Role

 

While the Committee has the responsibilities and powers set forth in this
Charter, it is not the duty of the Committee to plan or conduct audits or to
determine that the Company’s financial statements are complete and accurate and
are in accordance with generally accepted accounting principles and applicable
rules and regulations. Management is responsible for the financial reporting
process, including the system of internal control over financial reporting and
for the preparation of financial statements in accordance with generally
accepted accounting principles. The Company’s Outside Auditors are responsible
for auditing those financial statements and expressing an opinion as to their
conformity with generally accepted accounting principles. The Committee’s
responsibility is to oversee and review these processes. Each member of the
Committee shall be entitled to rely on information, opinions, reports or
statements, including financial statement and other financial data, prepared or
presented by officers and employees of the Company, legal counsel, the Outside
Auditors or other persons with professional or expert competence.

 

6

 